                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

CHARLES TORRES,

               Plaintiff,                                         Civ. No. 17-fl 69 (KM) (CLW)

       V.


COUNTY OF ESSEX et a!.,                                           OPINION

               Defendants.


KEVIN MCNULTY. U.S.D.J.

                                        I.     INTRODUCTION

       Plaintiff, Charles Tones, is imprisoned at Northern State Prison, in Newark. New Jersey.

He is proceeding pro se with a civil rights complaint flied under 42 U.S.C.       §   1983. This Court

previously granted Mr. Tones leave to proceed infonna pauperis, but dismissed his complaint

without prejudice upon an initial screening. (ECF No. 2—4.)

       Mr. Tones has now submitted an amended complaint, which the Court must again screen,

pursuant to 28 U.S.C.   §   1915(e)(2)(B), 28 U.S.C.   §   1915A, and 42 U.S.C.   §   1997e, to determine

whether it should be dismissed as frivolous or malicious, for failure to state a claim upon which

relief maybe granted, or because it seeks monetary relief from a defendant who is immune from

suit. For the following reasons, the complaint will be dismissed, in part with prejudice and in pan

without prejudice.

                                         II.    BACKGROUND

       The allegations of the complaint will be construed as true for the purposes of this opinion.

Mr. Tones’s claims center around an incident on October 15. 2014, when he was in pretrial

custody at the Essex County Correctional Facility, in Newark, New Jersey. (See Am. Compi.,
ECF No. 7.) Mr. Tones alleges that he slipped on a wet floor in a kitchen and that the resulting

fall caused him to lose teeth.’ (Id.         ¶ 6.) Mr.    Tones impleads as defendants Essex County and the

Essex County Freeholders, whom he alleges “are responsible for the Essex Co. Jail as well as

making sure that the jail is safe for the inmates that are confined there,” and the Essex County

Correctional Facility warden, Mr. A. Ortiz, and director, Mr. R. Hendricks, whom he alleges “are

also held responsible   .   .   .   with keeping the facility safe for the inmates housed there.” (Id.) Mr.

Tones additionally seeks to implead the Essex County Jail Medical Department and various

JohnlJane Doe defendants, whom he aLleges “failed to properly treat Plaintiffs injuries, as well

as provide follow up care.” Id. Finally, Mr. Tones includes as defendants “New Jersey Claim

Services/Inservco Insurance Services” on the basis that they insured the Essex County

Correctional Facility and “[tb the best of Plaintiffs knowledge.             .   .   failed to follow up on his

claim after he was transferred to state prison.” (Id.) Mr. Tones claims that both the medical




         In a declaration attached to his amended complaint, which seems originally to have accompanied
an Essex County notice-of-claim form, Mr. Torres recounts the incident in greater detail. (See Am.
Compl., Ex., ECF No. 7. ECF pp. 17—18.) He explains that, at the time of the incident, he was a kitchen
worker in the “C-pod” kitchen, but that the fall occurred when he vent into the “B-pod” kitchen to
retrieve other food. (Id.) Specifically, he alleges,

                upon entering the kitchen soon as my shoes hit the wet surface I started
                to slip and slide[.] the shoes that we are given at thejail are called
                BoBo’s[.l they have no grip what so ever on a wet surface “NONE AT
                ALL”. The inmate had made aware to the housing officer before the
                accident happened that the Juice Jug was leaking and had turned into a
                puddle so they can mop up the hazardous area[.] he simply said he was
                not going to open the closet do[olr right now .so as I walked into the
                kitchen like I normally do      I slipped face first right into the stainsteel
                                                  .   .


                seam table hitting the top edge of the steam table with my mouth (face)
                Then bouncing off the steam table and came crashing toward the floor
                hitting he bottom of the steam[.j I tried to get up and I slipped again
                hitting the floor Again face first, causing me to get a laceration on the
                upper side of my lip loosening (4) four of my front teeth causing a very
                noticeable swollen face.

(Id.)
                                                              7
department defendants and the insurance defendants were deliberately indifferent to his medical

and dental needs. (Id.   ¶ 6.) The amended complaint caption also           lists as defendants “Officers

Howel and Piontek, et al.,” but the remainder of the amended complaint contains no references to

them.2 (See ECF No. 7.)

        Mr. Torres demands compensatory damages ofSlOO,000, punitive damages of $120,000,

and the installation of receive dental implants. (Id.       ¶ 7.) Mr. Tones includes with his amended
complaint a notice of claim he apparently filed with Essex County on February 27, 2015, as well

as undated letters directed to some of the defendants complaining of the underlying incident.

(See Am. Compi., Exs., ECF No. 7 at pp. 7—22.)

                                     III.      LEGAL STANDARDS

        A plaintiff may have a cause of action under 42 U.S.C.          §   1983 for certain violations of

his constitutional rights. That section provides,

                 Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any State or Territory or the
                 District of Columbia, subjects, or causes to be subjected, any
                 citizen of the United States or other person within the jurisdiction
                 thereof to the deprivation of any rights, privileges, or immunities
                 secured by the Constitution and laws, shall be liable to the party
                 injured in an action at law, suit in equity, or other proper
                 proceeding for redress, except that in any action brought against a
                 judicial officer for an act or omission taken in such officer’s
                 judicial capacity, injunctive relief shall not be granted unless a
                 declaratory decree was violated or declaratory relief was
                  unavailable.

42 U.S.C.   §   1983. To state a claim under   §   1983, a plaintiff must allege, first, the violation of a

right secured by the Constitution or laws of the United States, and second, that the alleged


2       The notice of claim attached as an exhibit to the complaint lists Officer Piontek as a witness to
Mr. Torres’s fall. (ECF No. 7 at ECF p. 12.) A declaration by Mr. Torres, also included as an exhibit,
recounts that Officer Howel had opened the door for Mr. Torres to enter the kitchen where he fell and
that, when Officer Piontek noticed the incident, became to see what had happened and called for medical
help. (ECF No. 7 at pp. 1 7—18.)

                                                        3
deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep ‘1, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

         Under the Prison Litigation Reform Act, Pub. L. 104-134,            §   801—810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), a district court must review a prisoner complaint when the

prisoner (I) is proceeding inforina pauperis, see 28 U.S.C.          §   1915(e)(2)(B), (2) seeks redress

against a governmental employee or entity, see 28 U.S.C.         §   19 ISA, or (3) asserts a claim

concerning prison conditions, see 42 U.S.C.      §   1997e(c). The PLRA directs district courts to sua

sponte dismiss claims that are frivolous or malicious, that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is immune from such relief.

See 28 U.S.C.     §   1915(e)(2)(B), 1915A(b); 42 U.S.C.    §   1997e(c).

         “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.   §   191 5(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v Seana. 506 F. App’x 120, 122 (3d Cir. 2012); see

also Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir. 2012) (discussing 42 U.S.C.             §
1997e(c)(ID; Courtean v. United States, 287 F. App’x 159, 162 (3d Cir. 2008) (discussing 28

U.S.C.   §   191 5A(b)). That standard is set forth in Ashcroft v Iqbal, 556 U.S. 662 (2009), and Bell

Atlantic Corp.    i   Tivombly, 550 U.S. 544 (2007). To survive the Court’s screening for failure to

state a claim, the complaint must allege “sufficient factual matter to show that the claim is

facially plausible.” Fowler v. UPMCShadyside, 578 F.3d 203, 210 (3d Cir. 2009) (internal

quotation marks omitted). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678; see also Fair Wind Sailing, Inc. v. Dempster, 764



                                                      4
F.3d 303, 308 n.3 (3d Cir. 2014). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

        Pro se pleadings, as always, will be liberally construed. See Names v. Kerner, 404 U.S.

519, 520 (1972); Glunkv Noone, 689 F. App’x 137, 139 (3d Cir. 2017). Nevertheless, “prose

litigants still must allege sufficient facts in their complaints to support a claim.” Mala v. Crown

Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013).

        Causes of action under 42 U.S.C.    § 1983 are subject to New Jersey’s two-year statute of
limitations for personal-injury claims. See Patyrak v. Apgar, 511 F. App’x 193, 195 (3d Cir.

2013) (citing Dique v. N.J State Police, 603 F.3d 181, 185 (3d Cir. 2010)); Evans v. Gloucester

Twp.. 124 F. Supp. 3d 340, 349 (D.N.J. 2015) (citing Pitirnan v Metuchen Police Dept. 441 F.

App’x 826, 828 (3d Cir. 2011)). The date when such a cause of action accrues, however, is a

matter of federal law. See Koch v. Hose, 589 F.3d 626, 634 (3d Cir. 2009). “Under federal law, a

cause of action accrues, and the statute of limitations begins to run when the plaintiff knew or

should have known of the injury upon which its action is based.” Id (internal quotation marks

omitted). “As a general matter, a cause of action accrues at the time of the last event necessary to

complete the tort, usually at the time the plaintiff suffers an injury.” fd. (citing United States v.

Kzthrick, 444 U.S. 111, 120 (1979)).

                                          IV.     DISCUSSION

        In the opinion dismissing the original complaint upon screening. I found that because Mr.

Torres alleged that his injury occurred on October 15, 2014, and this action must be deemed filed

on August 25, 2017, at the earliest, his claims were barred by the applicable two-year statute of

limitations. (See Op., ECF No. 3, at 4.) Nonetheless, I gave Mr. Tones the opportunity to file an



                                                    5
amended complaint including any justification for considering the limitations period to have

been suspended or tolled.3 (Id. at 5—6.) Mr. Torres’s amended complaint contains no justification

for considering the limitations period to have been suspended or tolled, nor does it include any

other argument in support of a finding that claims concerning his injury on October 15, 2014,

should not be barred as untimely.4 (See ECF No. 7.)

        As in the prior screening opinion, it is apparent from the face of the complaint that Mr.

Tones’s claims concerning injuries suffered on October 15, 2014, are barred by the two-year

statute of limitations and must be dismissed.5 See Ostuni       i’.   fl’cz Wa’s Afar!, 532 F. Appx 110,

111—12 (3d Cir. 2013); Hunterson v. Disabato, 244 F. App’x 455, 457 (3d Cir. 2007). While

District Courts generally should permit curative amendments, a complaint may be dismissed


        Statutory tolling must be based on one of the specifically enumerated grounds. See. e.g., N.J. Stat.
Ann. § 2A: 14-21 (minority or insanity); N.J. Stat. Ann. § 2A:14-22 (non-residency of persons liable).
Equitable tolling may arise

                where ‘the complainant has been induced or tricked by his adversaiyts
                misconduct into allowing the deadline to pass,’ or where a plaintiff has
                ‘in some extraordinary way’ been prevented from asserting his rights, or
                where a plaintiff has timely asserted his rights mistakenly by either
                defective pleading or in the wrong forum.
                                                                               5 n.4 (D.N.J. June 29,
Cason vAne Street Police Dep’t, Civ. No. 10—497 (KSH), 2010 WL 2674399, at
2010) (quoting Freeman v. State, 788 A.2d 867, 879—80 (N.J. Super. Ct. App. Div. 2002)).

         I further note that, while Mr. Torres has now provided substantially more detail than he did in his
original complaint, his allegations are still defective. When asserting a § 1983 claim, liability may not rest
upon the doctrine of respondeat superior—instead the plaintiff must show personal involvement by each
defendant. See Chavarniaga v. N.J. Dept of Corr., 806 F.3d 210, 222 (3d Cir. 2015). \•‘hen the defendant
is a supervisor or a municipality, such involvement may take the form of the implementation or
maintenance of a policy, practice, or custom that caused the plaintiff constitutional harm. Maiitz v.
Pahnerwn Area Sch, Dist., 872 F.3d 165, 175 (3d Cir. 2017); Parke/i i’. Danberg, 833 F.3d 313, 330 (3d
Cir. 2016), While Mr. Torres alleges that defendants County of Essex, Essex Co. Freeholders, Ortiz, and
Hendricks were generally responsible for the safety of inmates at the Essex County’ Correctional Facility,
he has not alleged that any action, including any policy or custom implemented by these defendants,
produced circumstances that led to his injury. (See ECF No. 7.)

         Even ifMr. Torres’s claims were construed as asserting tort liability, rather than liability under §
1983, they would still be subject to New Jersey’s two-year statute of limitations for personal-injury
actions. See N.J. Slat. Ann. 2A: 14-2; Polidoro v. Sa/uti, 675 F. App’x 189, 192 n.7 (3d Cir. 2017).

                                                      6
with prejudice if permitting further amendment would be inequitable or futile. See Grayson          V.


Mc’Wew Suite Hosp., 293 F.3d 103, 110 (3d Cir. 2002); see also Connelly          i   Steel Valley 5th

DisL, 706 F.3d 209, 217 (3d Cir. 2013); Phillips v. Cty. ofAllegheny, 515 F.3d 224, 236 (3d Cir.

2008). Mr. Torres, given an opportunity to address the statute of limitations issues, has failed to

do so. Nor is there any apparent basis for tolling or delayed accrual of the claims for injuries

received on October 15, 2014. (See legal discussion in earlier opinion, ECE no. 3 at 4—6jThe

existence of a cause of action based on the assault or resulting injury was surely immediately

apparent to Mr. Torres on or around that date. It appears that further amendment of these claims

would be futile. Accordingly, the claims concerning injuries occurring on or around October 15,

2014 will be dismissed with prejudice as untimely.

        That does not conclude the screening of the amended complaint, however, because it

asserts new claims that defendants were deliberately indifferent to Mr. Torres’s medical or dental

needs. (See ECF No. 7    ¶ 6.)   1 construe these allegations as concerning, at least in part, treatment

(or a lack thereof) in the period following the initial injury.6 Given the lack of any precise dates,

it cannot be determined from the face of the complaint whether these deliberate-indifference

claims are barred by the statute of limitations.

        An incarcerated plaintiff asserting a    §   1983 claim for inadequate medical care under the

Eighth Amendment must show the existence of a serious medical need and that facility staff




6        Mr. Torres does not, in any case, seem to complain of the medical treatment lie received in the
immediate wake of his injury. In a declaration attached to the amended complaint, Mr. Torres explains
that when defendant Officer Piontek noticed the incident “lie came running into see what had happened”
and then “called main medical to have a nurse come to see me right away.” (ECF No. 7 at ECF p. 18.)
Mr. Torres recounts that non-party Nurse Vestly? ‘came as soon as she could” and “filled out the
urgenUemergent slip so I could be taken to main medical.” (Id.) He states that main medical staff “tr[ied]
to stop the bleeding the best that they could” and then sent him to UMDNJ hospital. (Id at ECF p. 19.) At
the hospital, Mr. Torres explains that he was examined by three dentists and that the damaged teeth were
then extracted. (Id. at ECF p. 18.)

                                                       7
demonstrated deliberate indifference to that medical need. Pearson v. Prison Health Serv., 850

F.3d 526, 534 (3d Cir. 2017);   Matteivi i   City ofSea Isle, 657 F. App’x 134, 138 (3d Cir. 2016);

Giles v. Kearney, 571 F.3d 318, 330 (3d Cir. 2009). The Court of Appeals for the Third Circuit

has stated that a medical need is ‘serious’ for purposes of a denial of medical care claim if it is

either one that has been diagnosed by a physician as requiring treatment or one that is so

obvious that a lay person would easily recognize the necessity for a doctor’s attention.” Mattern,

657 F. App’x at 139 (quoting Monmouth Cly. Con. Inst. Inmates v, Lanzaro. 834 F.2d 326, 347

(3d Cir. 1987)).

       A finding of deliberate indifference requires demonstrating that the defendant had the

requisite state of mind, i.e., knowledge of a serious medical risk and disregard for that risk. See

Parkell v. Danbeng, 833 F.3d 313, 335, 337 (3d Cir. 2016); Natale v Camden C. Corn.

Facility, 318 F.3d 575, 582 (3d Cir. 2003); see also Whidey v. Albers. 475 U.S. 312, 319 (1986)

(finding that an Eighth Amendment violation requires a showing of “obduracy and

wantonness”); Palakovic v Wetzel, 854 F.3d 209, 227 (3d Cir. 2017) (equating deliberate

indifference with at least “reckless[] disregard [forl a substantial risk of serious harm.”). The

Third Circuit has identified a variety of forms that deliberate indifference may commonly take,

including: “where the prison official (I) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Parkell, 833 F.3d at 337 (quoting Rouse      i   Plantien. 182 F.3d 192, 197 (3d Cir.

1999)); see also Natale, 318 F.3d at 582. A mere “inadvertent failure to provide adequate

medical care”—i,e., negligent diagnosis or treatment—will not create an Eighth Amendment

claim. Estelle v Gamble, 429 U.S. 97. 105—06 (1976); Parkell, 833 F.3d at 337



                                                    S
          Applying these standards, Mr. Torres’s deliberate indifference claims are subject to

dismissal upon screening, as they include no supporting factual allegations. (See ECF No. 7.)

The entirety of Mr. Tones’s deliberate indifference allegations against the Essex County Jail

Medical Department and the Doe defendants reads,

                    These defendants failed to properly treat Plaintiffs injuries, as well
                    as provide follow up care. As of the date of this complaint Plaintiff
                    still suffers the loss of his teeth and his other teeth are becoming
                    loose as the result of no support around his missing teeth. The
                    failure to make Plaintiff whole again shows nothing less than
                    Deliberate Indifference towards Plaintiffs medical/dental needs.
                    Their actions violate Plaintiffs Eighth and Fourteenth Const.
                    Amend. Rights.

(Id.   ¶ 6.)   Similarly, the fulL extent of the allegations against defendants New Jersey Claim

Services and Inservco Insurance Services is,

                    These defendants are the insurers for the Essex County Jail. As
                    such they were responsible for processing Plaintiffs tort injury. To
                    the best of Plaintiffs knowledge defendants failed to follow up on
                    his claim after he was transferred to state prison. These defendants
                    actions violated Plaintiffs Fourteenth and Eighth Amend. Rights
                    with respect to Deliberate Indifference, and his medical/dental
                    needs.

(Id.)

           These portions of the amended complaint do not adequately allege factually that any

defendant was deliberately indifferent to Mr. Torres’s ongoing medical problems. Mr. Tones

does not claim that any defendant had knowledge of any medical need or that any defendant

reftised. delayed, or prevented treatment. See Parkell, 833 F.3d at 337. The omission of any

factual allegation that could support even an inference of knowing disregard is fatal to these

deliberate-indifference claims.

           Additionally, while Mr. Tones labels his claim against the insurance defendants as being

for deliberate indifference of medical needs, his grievance with them in fact appears to be their


                                                      9
alleged failure to process his claim. (See ECF No. 7     ¶ 6.) Furthermore, Mr.   Tones has not

indicated any basis for holding a private insurance company liable, under     §   1983 or otherwise.

Indeed, the Supreme Court has indicated that insurance companies, even when processing claims

under state statutory regimes, are not considered state actors or to be acting under color of state

law, and thus may not be sued under    §   1983. See Am. Mfrs. Mu!. Ins. Co. v. Sullivan, 526 U.s.

40, 50—58 (1999) (“Thus, the issue we address, in accordance with our cases, is whether aprivafe

insurer’s decision to witNrnld payment for disputed medical treatment may be fairly attributable

to the State so as to subject insurers to the constraints of the Fourteenth Amendment. Our answer

to that question is ‘no.”).

        For all these reasons, the amended complaint fails to state the essentials of a   §   1983

deliberate-indifference claim. That claim will be dismissed for failure to state a claim upon

which relief can be granted.

        The amended complaint represents Mr. Tones’s first attempt to state a deliberate-

indifference claim, and he is appearing pro se. It is possible that Mr. Tones may be able to re

plead with facts sufficient to state a deliberate-indifference claim under Iqbal and Twombly.

Thus, the deliberate-indifference claim is dismissed without prejudice to the filing of a second

amended complaint that includes factual allegations sufficient to state a timely deliberate-

indifference claim. Any such amended complaint should be filed within 45 days after the entry of

this Opinion and accompanying Order.




                                                    10
        Finally, I note an additional flaw in the amended complaint: It does not state any claim

against defendants Howe] and Piontek, who are not mentioned outside of the caption.7

Accordingly, any claims against Howel and Piontek are also dismissed without prejudice.

                                          V.      CONCLUSION

        For the foregoing reasons, Mr. Torres’s claims arising directly from the occurrences on

and around October 15, 2014 will be dismissed with prejudice as untimely. The remainder of the

amended complaint, consisting of the deliberate-indifference claims, is also dismissed, but

without prejudice to the submission of a second amended complaint within 45 days.



DATED: November 2, 2018                                        ,L-’-_--_ /1(1
                                                                  KEVIN MCNULTY
                                                                  United States Distnct Judge




  As noted above, Howel and Piontek are mentioned in exhibits to the amended complaint, but even
considering these references to be incorporated into the pleading, no claim is stated. Indeed, Howel’s and
Piontek’s alleged actions appear entirely innocuous, See, supra, note 2.

                                                    II
